UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. June 30, 2015 Semi-Annual Report THE MERGER FUND VL GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions January 2005 – June 2015 (Unaudited) Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings First Six-Months 2015 DEAL COMPOSITION The Merger Fund VL (Unaudited) Type of Buyer Deal Terms* Strategic 99.8% Cash 36.3% Financial 0.2% Stock and Stub(1) 26.2% Cash & Stock 17.0% By Deal Type Undetermined(2) 8.0% Friendly 95.1% Stock with Flexible Hostile 4.9% Exchange Ratio (Collar) 6.5% Stock with Fixed Exchange Ratio 6.0% * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2015. “Stub” includes assets other than cash and stock (e.g., escrow notes). The compensation is undetermined because the compensation to be received (e.g., stock, cash, escrow notes, other) will be determined at a later date, potentially at the option of the Fund’s investment adviser. 1 PORTFOLIO COMPOSITION The Merger Fund VL (Unaudited) By Sector By Region * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 The Merger Fund VL EXPENSE EXAMPLE June 30, 2015 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the period 1/1/15 – 6/30/15. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The example below includes, among other fees, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. In addition, charges and expenses at the insurance company separate account level are not reflected. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 The Merger Fund VL EXPENSE EXAMPLE June 30, 2015 (Unaudited) Expenses Paid Beginning Ending During Account Account Annualized Period Value Value Expense 1/1/15 — 1/1/15 6/30/15 Ratio 6/30/15* Actual+(1) 1.77% Hypothetical+(2) 1.77% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). + Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in the Fund would have been $6.97 and $7.00, respectively. Ending account values and expenses paid during the period based on a 0.74% return.This actual return is net of expenses. Ending account values and expenses paid during period based on a hypothetical 5.00% annual return before expenses. 4 The Merger Fund VL SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Value COMMON STOCKS — 88.28% APPAREL RETAIL — 1.50% ANN, Inc. (a) $ APPLICATION SOFTWARE — 1.33% Advent Software, Inc. Informatica Corporation (a) AUTOMOBILE MANUFACTURERS — 0.81% General Motors Company (f) BROADCASTING — 0.39% CBS Corporation Class B (f) iHeartMedia, Inc. (a) CABLE & SATELLITE TV — 10.38% DIRECTV (a)(e) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b) Sirius XM Holdings, Inc. (a)(f) Time Warner Cable, Inc. (f) CASINOS & GAMING — 0.04% International Game Technology plc (a)(b) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 1.45% The Manitowoc Company, Inc. DATA PROCESSING & OUTSOURCED SERVICES — 1.22% Computer Sciences Corporation (f) DIVERSIFIED BANKS — 0.22% Square 1 Financial, Inc. Class A (a)(h) DIVERSIFIED CHEMICALS — 5.60% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company Huntsman Corporation (f) DIVERSIFIED METALS & MINING — 0.31% RTI International Metals, Inc. (a) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value ELECTRICAL COMPONENTS & EQUIPMENT — 1.87% Polypore International, Inc. (a) $ GENERAL MERCHANDISE STORES — 2.85% Family Dollar Stores, Inc. HEALTH CARE SERVICES — 1.93% Omnicare, Inc. HEALTH CARE TECHNOLOGY — 4.00% Catamaran Corporation (a)(b) HOUSEHOLD PRODUCTS — 1.93% Energizer Holdings, Inc. (e) The Procter & Gamble Company (f) INDUSTRIAL CONGLOMERATES — 0.40% General Electric Company (f) INDUSTRIAL MACHINERY — 2.99% Pall Corporation SPX Corporation (f) The Timken Company INTEGRATED OIL & GAS — 0.74% BG Group plc — ADR Occidental Petroleum Corporation (f) INTERNET RETAIL — 0.91% Orbitz Worldwide, Inc. (a)(f) INTERNET SOFTWARE & SERVICES — 4.48% eBay, Inc. (a)(f) Yahoo!, Inc. (a)(f) MANAGED HEALTH CARE — 1.61% Cigna Corporation (f) Humana, Inc. (f) MOVIES & ENTERTAINMENT — 0.03% SFX Entertainment, Inc. (a) MULTI-LINE INSURANCE — 3.67% American International Group, Inc. (f) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value MULTI-LINE INSURANCE — 3.67% (continued) HCC Insurance Holdings, Inc. $ OIL & GAS EQUIPMENT & SERVICES — 1.59% Baker Hughes, Inc. Dresser-Rand Group, Inc. (a) OIL & GAS EXPLORATION & PRODUCTION — 1.99% Anadarko Petroleum Corporation (f) Rosetta Resources, Inc. (a) OIL & GAS STORAGE & TRANSPORTATION — 2.75% The Williams Companies, Inc. (f) Williams Partners LP (f) PACKAGED FOODS & MEATS — 0.85% Kraft Foods Group, Inc. (f) PAPER PACKAGING — 1.47% MeadWestvaco Corporation Packaging Corporation of America (f) PAPER PRODUCTS — 1.77% International Paper Company (f) PHARMACEUTICALS — 5.96% Hospira, Inc. (a) Perrigo Company plc (b)(f) Pfizer, Inc. (f) Zoetis, Inc. (f) REINSURANCE — 0.88% PartnerRe Ltd. (b)(f) REITS — 5.19% Equity Commonwealth (a) Excel Trust, Inc. Home Properties, Inc. NorthStar Realty Finance Corporation Starwood Property Trust, Inc. Starwood Waypoint Residential Trust The accompanying notes are an integral part of these financial statements. 7 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value REITS — 5.19% (continued) Ventas, Inc. (f) $ RESTAURANTS — 0.74% McDonald’s Corporation (f) SEMICONDUCTORS — 4.95% Altera Corporation Broadcom Corporation Class A Freescale Semiconductor Ltd. (a)(b)(g) Micrel, Inc. SPECIALTY CHEMICALS — 3.67% Sigma-Aldrich Corporation W.R. Grace & Company (a) THRIFTS & MORTGAGE FINANCE — 1.89% Hudson City Bancorp, Inc. TRUCKING — 1.64% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES — 2.28% America Movil SAB de C.V. Class L — ADR (f) T-Mobile U.S., Inc. (a)(f) 1 Vodafone Group plc — ADR 37 TOTAL COMMON STOCKS (Cost $28,402,270) CONTINGENT VALUE RIGHTS — 0.02% Casa Ley, S.A. de C.V. (a)(d)(l) Leap Wireless International, Inc. (a)(d)(l) Property Development Centers LLC (a)(d)(l) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) Principal Amount CORPORATE BONDS — 2.65% Dresser-Rand Group, Inc. $ 6.500%, 5/1/2021 Energy Future Intermediate Holding Company LLC 11.750%, 3/1/2022 (i)(j) Freescale Semiconductor, Inc. 10.750%, 8/1/2020 The accompanying notes are an integral part of these financial statements. 8 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Principal Amount Value The Manitowoc Company, Inc. $ 5.875%, 10/15/2022 (f) $ Pinnacle Entertainment, Inc. 7.500%, 4/15/2021 TOTAL CORPORATE BONDS (Cost $850,960) Contracts (100 shares per contract) PURCHASED CALL OPTIONS — 0.01% Avago Technologies Ltd. 5 Expiration: January 2016, Exercise Price: $175.00 PURCHASED PUT OPTIONS — 1.06% America Movil SAB de C.V. Class L — ADR 18 Expiration: August 2015, Exercise Price: $18.00 37 Expiration: August 2015, Exercise Price: $19.00 American International Group, Inc. Expiration: August 2015, Exercise Price: $52.50 Anadarko Petroleum Corporation 26 Expiration: August 2015, Exercise Price: $75.00 7 Expiration: August 2015, Exercise Price: $77.50 24 Expiration: August 2015, Exercise Price: $80.00 Bayer AG 1 Expiration: July 2015, Exercise Price: EUR 115.00 (k) 11 Expiration: September 2015, Exercise Price: EUR 120.00 (k) BP plc — ADR 15 Expiration: July 2015, Exercise Price: $34.00 22 CBS Corporation Class B 65 Expiration: September 2015, Exercise Price: $50.00 Charter Communications, Inc. Class A 6 Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation 6 Expiration: August 2015, Exercise Price: $140.00 4 Expiration: August 2015, Exercise Price: $145.00 Computer Sciences Corporation 33 Expiration: September 2015, Exercise Price: $60.00 DISH Network Corporation Class A 60 Expiration: September 2015, Exercise Price: $60.00 17 Expiration: September 2015, Exercise Price: $62.50 The Dow Chemical Company 56 Expiration: September 2015, Exercise Price: $43.00 15 Expiration: September 2015, Exercise Price: $44.00 26 Expiration: September 2015, Exercise Price: $45.00 5 Expiration: September 2015, Exercise Price: $48.00 The accompanying notes are an integral part of these financial statements. 9 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value E.I. Du Pont de Nemours & Company 6 Expiration: July 2015, Exercise Price: $62.50 $ 48 Expiration: July 2015, Exercise Price: $65.00 eBay, Inc. 66 Expiration: July 2015, Exercise Price: $50.00 14 Expiration: July 2015, Exercise Price: $52.50 9 Expiration: October 2015, Exercise Price: $50.00 Energizer Holdings, Inc. 15 Expiration: August 2015, Exercise Price: $115.00 11 Expiration: August 2015, Exercise Price: $120.00 General Electric Company 24 Expiration: July 2015, Exercise Price: $25.00 General Motors Company Expiration: September 2015, Exercise Price: $32.00 Hertz Global Holdings, Inc. 49 Expiration: September 2015, Exercise Price: $16.00 Expiration: September 2015, Exercise Price: $19.00 Humana, Inc. 3 Expiration: August 2015, Exercise Price: $175.00 6 Expiration: August 2015, Exercise Price: $185.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $18.00 Expiration: August 2015, Exercise Price: $19.00 International Paper Company 51 Expiration: July 2015, Exercise Price: $45.00 48 Expiration: July 2015, Exercise Price: $50.00 The Manitowoc Company, Inc. 52 Expiration: September 2015, Exercise Price: $17.00 Expiration: September 2015, Exercise Price: $18.00 McDonald’s Corporation 16 Expiration: July 2015, Exercise Price: $85.00 48 6 Expiration: July 2015, Exercise Price: $90.00 NorthStar Realty Finance Corporation Expiration: August 2015, Exercise Price: $16.00 Expiration: September 2015, Exercise Price: $16.00 Occidental Petroleum Corporation 17 Expiration: August 2015, Exercise Price: $67.50 Packaging Corporation of America 2 Expiration: July 2015, Exercise Price: $60.00 80 3 Expiration: July 2015, Exercise Price: $65.00 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Perrigo Company plc 3 Expiration: August 2015, Exercise Price: $155.00 $ 2 Expiration: August 2015, Exercise Price: $160.00 2 Expiration: August 2015, Exercise Price: $165.00 The Procter & Gamble Company 14 Expiration: July 2015, Exercise Price: $75.00 6 Expiration: August 2015, Exercise Price: $70.00 Rock-Tenn Company Class A 12 Expiration: August 2015, Exercise Price: $55.00 8 Expiration: October 2015, Exercise Price: $55.00 SPDR S&P rust 14 Expiration: August 2015, Exercise Price: $198.00 58 Expiration: August 2015, Exercise Price: $208.00 46 Expiration: August 2015, Exercise Price: $210.00 14 Expiration: August 2015, Exercise Price: $211.00 38 Expiration: September 2015, Exercise Price: $189.00 44 Expiration: September 2015, Exercise Price: $207.00 SPX Corporation 5 Expiration: September 2015, Exercise Price: $60.00 T-Mobile U.S., Inc. 41 Expiration: August 2015, Exercise Price: $25.00 46 Expiration: August 2015, Exercise Price: $26.00 38 Expiration: August 2015, Exercise Price: $34.00 Ventas, Inc. 12 Expiration: August 2015, Exercise Price: $55.00 38 Expiration: August 2015, Exercise Price: $60.00 W.R. Grace & Company 35 Expiration: September 2015, Exercise Price: $92.50 Yahoo!, Inc. 23 Expiration: July 2015, Exercise Price: $37.00 17 Expiration: July 2015, Exercise Price: $40.00 39 Expiration: July 2015, Exercise Price: $41.00 8 Expiration: July 2015, Exercise Price: $42.00 8 Expiration: August 2015, Exercise Price: $37.00 18 Expiration: October 2015, Exercise Price: $37.00 Zoetis, Inc. 6 Expiration: July 2015, Exercise Price: $39.00 75 2 Expiration: July 2015, Exercise Price: $40.00 25 18 Expiration: July 2015, Exercise Price: $41.00 TOTAL PURCHASED OPTIONS (Cost $274,068) The accompanying notes are an integral part of these financial statements. 11 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Principal Amount Value ESCROW NOTES — 0.03% $ AMR Corporation (a)(d)(l) $ TOTAL ESCROW NOTES (Cost $4,196) Shares SHORT-TERM INVESTMENTS — 10.57% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(e) The Liquid Asset Portfolio, Institutional Share Class, 0.10% (c)(f) TOTAL SHORT-TERM INVESTMENTS (Cost $3,405,221) TOTAL INVESTMENTS (Cost $32,936,715) — 102.62% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro plc – Public Limited Company REITS – Real Estate Investment Trusts (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2015. (d) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2015, these securities represented 0.17% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. (l) Level 3 Security. Please see Note 2 on the Notes to the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT June 30, 2015 (Unaudited) Shares Value COMMON STOCKS Alcoa, Inc. $ 1 Alexion Pharmaceuticals, Inc. Alibaba Group Holding Ltd. — ADR American Airlines Group, Inc. ARRIS Group, Inc. (b)(c) Ascena Retail Group, Inc. AT&T, Inc. Avago Technologies Ltd. Charter Communications, Inc. Class A Cheung Kong Property Holdings Ltd. (a) CK Hutchison Holdings Ltd. (a) Dollar Tree, Inc. Equinix, Inc. (b)(c) Halliburton Company 1 Harris Corporation 77 Liberty Global plc Class A (a) M&T Bank Corporation NXP Semiconductors NV (a) PacWest Bancorp Royal Dutch Shell plc Class B — ADR XL Group plc (a) TOTAL SECURITIES SOLD SHORT (Proceeds $3,696,841) $ ADR – American Depository Receipt plc – Public Limited Company (a) Foreign security. (b) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (c) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 13 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN America Movil SAB de C.V. Class L — ADR 23 Expiration: August 2015, Exercise Price: $20.00 $ 46 Expiration: August 2015, Exercise Price: $21.00 American International Group, Inc. 3 Expiration: August 2015, Exercise Price: $55.00 Expiration: August 2015, Exercise Price: $57.50 Anadarko Petroleum Corporation 9 Expiration: August 2015, Exercise Price: $82.50 29 Expiration: August 2015, Exercise Price: $85.00 30 Expiration: August 2015, Exercise Price: $90.00 AT&T, Inc. 8 Expiration: July 2015, Exercise Price: $34.00 Bayer AG 13 Expiration: September 2015, Exercise Price: EUR 130.00 (b) CBS Corporation Class B 40 Expiration: September 2015, Exercise Price: $55.00 41 Expiration: September 2015, Exercise Price: $57.50 Charter Communications, Inc. Class A 6 Expiration: January 2016, Exercise Price: $210.00 Cigna Corporation 8 Expiration: August 2015, Exercise Price: $155.00 11 Expiration: August 2015, Exercise Price: $160.00 Computer Sciences Corporation 50 Expiration: September 2015, Exercise Price: $65.00 10 Expiration: September 2015, Exercise Price: $67.50 DISH Network Corporation Class A 52 Expiration: September 2015, Exercise Price: $67.50 41 Expiration: September 2015, Exercise Price: $70.00 The Dow Chemical Company 99 Expiration: September 2015, Exercise Price: $49.00 33 Expiration: September 2015, Exercise Price: $50.00 6 Expiration: September 2015, Exercise Price: $52.50 E.I. Du Pont de Nemours & Company 7 Expiration: July 2015, Exercise Price: $70.00 70 31 Expiration: July 2015, Exercise Price: $72.50 62 eBay, Inc. 34 Expiration: July 2015, Exercise Price: $55.00 63 Expiration: July 2015, Exercise Price: $57.50 11 Expiration: October 2015, Exercise Price: $57.50 The accompanying notes are an integral part of these financial statements. 14 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Energizer Holdings, Inc. 5 Expiration: August 2015, Exercise Price: $125.00 $ 28 Expiration: August 2015, Exercise Price: $130.00 Equinix, Inc. 3 Expiration: September 2015, Exercise Price: $250.00 (a)(b) General Electric Company 48 Expiration: July 2015, Exercise Price: $27.00 General Motors Company Expiration: September 2015, Exercise Price: $36.00 Halliburton Company 4 Expiration: July 2015, Exercise Price: $42.50 Hertz Global Holdings, Inc. 62 Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $21.00 Humana, Inc. 3 Expiration: August 2015, Exercise Price: $185.00 8 Expiration: August 2015, Exercise Price: $195.00 Huntsman Corporation Expiration: August 2015, Exercise Price: $22.00 4 Expiration: August 2015, Exercise Price: $23.00 International Paper Company 60 Expiration: July 2015, Exercise Price: $52.50 60 60 Expiration: July 2015, Exercise Price: $55.00 Kraft Foods Group, Inc. 16 Expiration: September 2015, Exercise Price: $82.50 16 Expiration: September 2015, Exercise Price: $85.00 The Manitowoc Company, Inc. 75 Expiration: September 2015, Exercise Price: $19.00 Expiration: September 2015, Exercise Price: $20.00 McDonald’s Corporation 25 Expiration: July 2015, Exercise Price: $95.00 Noble Energy, Inc. 25 Expiration: August 2015, Exercise Price: $40.00 Occidental Petroleum Corporation 21 Expiration: August 2015, Exercise Price: $75.00 Orbitz Worldwide, Inc. 16 Expiration: August 2015, Exercise Price: $12.00 16 Packaging Corporation of America 3 Expiration: July 2015, Exercise Price: $67.50 60 4 Expiration: July 2015, Exercise Price: $75.00 20 PartnerRe Ltd. 3 Expiration: August 2015, Exercise Price: $140.00 The accompanying notes are an integral part of these financial statements. 15 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Perrigo Company plc 7 Expiration: August 2015, Exercise Price: $170.00 $ 3 Expiration: August 2015, Exercise Price: $180.00 2 Expiration: August 2015, Exercise Price: $185.00 Pfizer, Inc. 44 Expiration: August 2015, Exercise Price: $34.00 Expiration: September 2015, Exercise Price: $34.00 The Procter & Gamble Company 16 Expiration: July 2015, Exercise Price: $82.50 48 8 Expiration: August 2015, Exercise Price: $77.50 Rock-Tenn Company Class A 37 Expiration: July 2015, Exercise Price: $60.00 19 Expiration: August 2015, Exercise Price: $60.00 10 Expiration: October 2015, Exercise Price: $65.00 Royal Dutch Shell plc Class B 1 Expiration: July 2015, Exercise Price: GBP 19.50 (b) 24 Sirius XM Holdings, Inc. 77 Expiration: July 2015, Exercise Price: $4.00 77 Expiration: September 2015, Exercise Price: $4.00 SPX Corporation 9 Expiration: September 2015, Exercise Price: $65.00 Time Warner Cable, Inc. 4 Expiration: October 2015, Exercise Price: $175.00 T-Mobile U.S., Inc. 91 Expiration: August 2015, Exercise Price: $32.00 25 Expiration: August 2015, Exercise Price: $37.00 26 Expiration: August 2015, Exercise Price: $38.00 Ventas, Inc. 15 Expiration: August 2015, Exercise Price: $65.00 38 Expiration: August 2015, Exercise Price: $70.00 Vivendi SA 25 Expiration: August 2015, Exercise Price: EUR 22.00 (b) W.R. Grace & Company 47 Expiration: September 2015, Exercise Price: $100.00 The Williams Companies, Inc. 19 Expiration: August 2015, Exercise Price: $46.00 41 Expiration: August 2015, Exercise Price: $48.00 30 Expiration: August 2015, Exercise Price: $50.00 Williams Partners LP 6 Expiration: August 2015, Exercise Price: $50.00 25 Expiration: September 2015, Exercise Price: $50.00 The accompanying notes are an integral part of these financial statements. 16 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2015 (Unaudited) Contracts (100 shares per contract) Value Yahoo!, Inc. 11 Expiration: July 2015, Exercise Price: $41.00 $ 22 Expiration: July 2015, Exercise Price: $42.00 21 Expiration: July 2015, Exercise Price: $44.00 84 38 Expiration: July 2015, Exercise Price: $45.00 10 Expiration: July 2015, Exercise Price: $46.00 20 8 Expiration: August 2015, Exercise Price: $40.00 22 Expiration: October 2015, Exercise Price: $41.00 Zoetis, Inc. 7 Expiration: July 2015, Exercise Price: $44.00 6 Expiration: July 2015, Exercise Price: $45.00 16 Expiration: July 2015, Exercise Price: $46.00 PUT OPTIONS WRITTEN SPDR S&P rust 58 Expiration: August 2015, Exercise Price: $202.00 74 Expiration: August 2015, Exercise Price: $204.00 82 Expiration: September 2015, Exercise Price: $198.00 Vivendi SA 13 Expiration: July 2015, Exercise Price: EUR 21.50 (b) Vodafone Group plc — ADR 18 Expiration: July 2015, Exercise Price: $33.00 TOTAL OPTIONS WRITTEN (Premiums received $966,930) $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro GBP – British Pound plc – Public Limited Company (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. (b) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund VL SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2015 (Unaudited) U.S. U.S. $ Value at $ Value at Unrealized Settlement Currency to June 30, Currency to June 30, Appreciation Date be Delivered be Received (Depreciation)** 7/22/15 AUD $ USD $ $ ) 7/22/15 USD AUD 8/26/15 AUD USD 10/21/15 AUD USD ) 12/22/15 AUD USD 7/8/15 EUR USD 64 7/8/15 USD EUR ) 7/10/15 EUR USD ) 7/10/15 USD EUR 8/17/15 EUR USD ) 8/25/15 EUR USD ) 1/20/16 EUR USD ) 7/15/15 GBP USD ) 7/15/15 USD GBP 7/22/15 GBP USD ) 7/22/15 USD GBP ) 10/22/15 GBP USD ) 12/4/15 GBP USD ) 3/23/16 GBP USD ) 4/21/16 GBP USD ) $ $ $ ) AUD – Australian Dollar EUR – Euro GBP – British Pound USD – U.S. Dollar * JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of June 30, 2015. ** Unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. The accompanying notes are an integral part of these financial statements. 18 The Merger Fund VL SCHEDULE OF SWAP CONTRACTS June 30, 2015 (Unaudited) Unrealized Termination Appreciation Counter- Date Security Shares Notional (Depreciation)* party LONG TOTAL RETURN SWAP CONTRACTS 3/26/16 Bayer AG $ $ ) JPM 4/8/16 BG Group plc ) JPM 10/1/15 CBS Corporation Class B BAML 10/16/15 CSR plc JPM 10/7/15 DIRECTV JPM 12/16/15 E.ON SE ) JPM 9/29/15 General Motors Company BAML 9/29/15 Hillgrove Resources Ltd. ) JPM 5/27/16 iiNET Ltd. ) JPM 10/16/15 Jazztel plc ) JPM 4/24/16 Pace plc ) JPM 5/19/16 Pace plc ) BAML 4/15/16 Pirelli & C. S.p.A JPM 6/3/16 SAI Global Ltd. ) JPM 6/2/16 Telecity Group plc ) BAML 6/29/16 Vivendi SA ) JPM 3/16/16 XL Group plc JPM SHORT TOTAL RETURN SWAP CONTRACTS 4/24/16 ARRIS Group, Inc. (a) ) ) JPM 5/19/16 ARRIS Group, Inc. (a) ) ) BAML 1/16/16 AT&T, Inc. ) ) ) JPM 3/12/16 Holcim Ltd. (4 ) ) 1 JPM 4/7/16 International Game Technology plc ) ) BAML 4/7/16 International Game Technology plc ) ) JPM 4/8/16 Royal Dutch Shell plc Class B ) ) JPM $ BAML – Bank of America Merrill Lynch & Co., Inc. JPM – JPMorgan Chase & Co., Inc. plc – Public Limited Company * Based on the net swap contract value held at each counterparty, unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. (a) Security fair valued by the Valuation Group in good faith in accordance with the policies adopted by the Board of Trustees. The accompanying notes are an integral part of these financial statements. 19 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) ASSETS: Investments, at value (Cost $32,936,715) $ Cash held in foreign currency (Cost $56) 54 Receivable from brokers Deposits at brokers Receivable for forward currency exchange contracts Receivable for swap contracts Receivable for investments sold Dividends and interest receivable Swap dividends receivable Prepaid expenses and other receivables Receivable for fund shares issued 61 Total Assets LIABILITIES: Securities sold short, at value (proceeds of $3,696,841) $ Written option contracts, at value (premiums received $966,930) Payable for forward currency exchange contracts Payable for investments purchased Accrued expenses and other liabilities Payable for fund shares redeemed Payable to the investment adviser Dividends and interest payable Total Liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 20 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES (continued) June 30, 2015 (Unaudited) NET ASSETS CONSISTS OF: Accumulated undistributed net investment income $ Accumulated net realized loss on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Net unrealized appreciation (depreciation) on: Investments $ Securities sold short ) Written option contracts Swap contracts Foreign currency translation (2 ) Forward currency exchange contracts ) Net unrealized appreciation Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share* ($32,202,691 / 2,941,241 shares of beneficial interest outstanding) $ * The redemption price per share may vary based on the length of time a shareholder holds Fund shares. The accompanying notes are an integral part of these financial statements. 21 The Merger Fund VL STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2015 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions (net of foreign withholding taxes of $1,495) Total investment income EXPENSES: Investment advisory fees $ Professional fees Transfer agent and shareholder servicing agent fees Fund accounting expense Administration fees Miscellaneous expenses Reports to shareholders Custody fees Trustees’ fees and expenses Federal and state registration fees Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser (Note 3) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments ) Securities sold short ) Written option contracts expired or closed Swap contracts ) Foreign currency translation ) Forward currency exchange contracts Net realized loss ) Change in unrealized appreciation (depreciation) on: Investments ) Securities sold short Written option contracts Swap contracts Foreign currency translation ) Forward currency exchange contracts ) Net unrealized appreciation NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 22 The Merger Fund VL STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2015 December 31, 2014 (Unaudited) Net investment income (loss) $ ) $ Net realized gain (loss) on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Change in unrealized appreciation (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: (Note 5) Net investment income — ) Net realized gains — ) Total dividends and distributions — ) Net increase in net assets from capital share transactions (Note 4) Net increase in net assets NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income of $544,487 and $666,851, respectively) $ $ The accompanying notes are an integral part of these financial statements. 23 The Merger Fund VL FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period/year. Six Months Ended June 30, Year Ended December 31, (Unaudited) Per Share Data: Net Asset Value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations Less distributions: From net investment income — ) ) — — — From net realized gains — ) — ) ) ) Total dividends and distributions — ) Net Asset Value, end of period $ Total Return %(5) % The accompanying notes are an integral part of these financial statements. 24 The Merger Fund VL FINANCIAL HIGHLIGHTS (continued) Selected per share data is based on a share of beneficial interest outstanding throughout each period/year. Six Months Ended June 30, Year Ended December 31, (Unaudited) Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of gross expenses to average net assets: Before expense waiver %(4) % After expense waiver %(4) % Ratio of dividends and borrowing expense on securities sold short to average net assets %(4) % Ratio of operating expenses to average net assets excluding dividends and borrowing expenses on securities sold short %(4) % Ratio of net investment income (loss) to average net assets: Before expense waiver )%(4) % )% )% )% )% After expense waiver )%(4) % % )% )% )% Portfolio turnover rate(6) 67 %(5) % Performance data included for periods prior to 2011 reflect that of Westchester Capital Management, Inc., the Fund’s prior investment adviser. See Note 1 for additional information. Net investment income (loss) per share has been calculated based on average shares outstanding during the period. Net investment income per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Annualized. Not annualized. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions).The denominator includes the average long positions throughout the period. The accompanying notes are an integral part of these financial statements. 25 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS June 30, 2015 (Unaudited) Note 1 — ORGANIZATION The Merger Fund VL (the “Fund”) is a no-load, open-end, diversified investment company organized as a statutory trust under the laws of Delaware on November 22, 2002, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund commenced operations on May 26, 2004. In a transaction that closed on December 31, 2010, Westchester Capital Management, Inc. transferred substantially all of its business and assets to Westchester Capital Management, LLC (the “Adviser”), which became the Fund’s investment adviser. Therefore, the performance information included herein for periods prior to 2011 reflects the performance of Westchester Capital Management, Inc. Roy Behren and Michael Shannon, the Fund’s current portfolio managers, assumed portfolio management duties for the Fund in January 2007. The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of publicly announced mergers, takeovers, tender offers, leveraged buyouts, spin-offs, liquidations and other corporate reorganizations. The Fund’s shares are currently offered only to separate accounts funding variable annuity and variable life insurance contracts. At June 30, 2015, 93.6% of the shares outstanding of the Fund were owned by three insurance companies. Activities of these shareholders may have a significant effect on the operations of the Fund. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The Fund is an investment company and, accordingly, follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board Accounting Standards Codification Topic 946 – Investment Companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. A. Investment Valuation The following is a summary of the Fund’s pricing procedures. It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Fund. 26 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2015 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) Equity securities that trade on an exchange will typically be valued based on the last reported sale price.Securities listed on NASDAQ are typically valued using the NASDAQ Official Closing Price. The securities valued using quoted prices in active markets are classified as Level 1 investments. If, on a particular day, an exchange-listed security does not trade, then the mean between the closing bid and asked prices will typically be used to value the security. These securities are classified as Level 2 investments. Fixed income securities having a maturity of greater than 60 days are typically valued based on evaluations provided by a pricing vendor approved by the Board. These are classified as Level 2 investments. Exchange-traded options are typically valued at the higher of the intrinsic value of the option (i.e., what the Fund would pay or can receive upon the option being exercised) or the last reported composite sale price when such sale falls between the bid and asked prices.When the last sale of an exchange-traded option is outside the bid and asked prices, a Fund will typically value the option at the higher of intrinsic value of the option or the mean between the last reported bid and asked prices. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Investments in registered open-end investment companies are typically valued at their reported NAV per share. Short-term fixed-income securities having a maturity of less than 60 days are valued at market quotations or based on valuations supplied by a third party pricing service. If a reliable price from a third party pricing service is unavailable, amortized cost may be used if it is determined that the instrument’s amortized cost value represents approximately the fair value of the security. Forward currency contracts are valued daily at the prevailing forward exchange rate. These securities are generally classified as Level 2. Total return swap prices are determined using the same methods as would be used to price the underlying security. These securities are generally classified as Level 2. The Fund typically fair values securities and assets for which (a) market quotations are not readily available or (b) market quotations are believed to be unrepresentative of market value. For example, a Fund may fair value a security that primarily trades on an exchange that closes before the NYSE if a significant event occurs after the close of the exchange on which the security primarily trades but before the NYSE closes. Fair valuations are determined in good faith by the Valuation Group (the 27 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2015 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) “Valuation Group”), a committee comprised of persons who are officers of the Fund or representatives of the Adviser, acting pursuant to procedures adopted by the Board. When fair-valuepricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sales. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At June 30, 2015, securities fair valued in good faith based on the absolute value of long and short investments, written option contracts, and unrealized appreciation of swap contracts represented 0.42% of net assets. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Significant unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2015. These assets and liabilities are measured on a recurring basis. 28 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2015 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
